Exhibit 99.1 Kinross Gold Corporation 40 King Street West, Scotia Plaza, 52nd Floor Toronto, ON, Canada M5H 3Y2 NEWS RELEASE Kinross doubles revenue and operating earnings in Q2 Cash flow per share before changes in working capital up by 83% Margins at record levels Toronto, Ontario, August 12, 2009 – Kinross Gold Corporation (TSX-K; NYSE-KGC) today announced its unaudited results for the second quarter ended June 30, This news release contains forward-looking information that is subject to the risks and assumptions set out in our Cautionary Statement on Forward-Looking Information located on page 14 of this news release. All dollar amounts in this news release are expressed in U.S. dollars, unless otherwise noted. ● Gold equivalent production1 was a record 560,479 gold equivalent ounces in the second quarter of 2009, compared with 406,032 ounces for the same period last year, an increase of 38%. ● Revenue doubled to a record $598.1 million in the second quarter, compared to $298.7 million during the same period last year. The average realized gold price was $915 per ounce sold compared to $903 per ounce sold in the second quarter of 2008, an increase of 1%. Total ounces sold were 651,390 gold equivalent ounces, compared with 330,633 ounces for the same period last year, an increase of 97%. ● Cost of sales per gold equivalent ounce2 was $434 in the second quarter, a decrease of 7% compared with cost of sales per gold equivalent ounce of $466 for the same period last year. Cost of sales per gold ounce on a by-product basis was $382 in the second quarter, compared with $418 the previous year. ● Kinross’ attributable margin per ounce sold3 was a record $481 in the second quarter, an increase of 10% year-over-year. ● Cash flow from operating activities before changes in working capital4 more than doubled to $227.1 million in the second quarter, or $0.33 per share, compared with $110.8 million, or $0.18 per share, over the same period last year. ● Adjusted net earnings4 in the second quarter were $84.3 million or $0.12 per share, compared with adjusted net earnings of $49.5 million or $0.08 per share, for the same period last year. Reported net earnings for the second quarter were $19.3 million, or $0.03 per share, compared with net earnings of $26.0 million, or $0.04 per share, for the second quarter of 2008. ● The Company has revised its production guidance slightly and now expects to produce 2.3 - 2.4 million gold equivalent ounces for the full year 2009, primarily due to a longer than expected ramp-up at the Paracatu expansion. Cost of sales per gold equivalent ounce for the full year 2009 is expected to be consistent with previously-stated guidance. ● Throughput at the Paracatu expansion plant reached targeted levels by the end of the second quarter and the focus is now on improving gold recoveries to support full production by the fourth quarter. ● At Lobo-Marte in Chile, a pre-feasibility study is now underway and is expected to be completed by year-end, including a three-month drilling campaign that began in July. At the Fruta del Norte project in Ecuador, the Company has received environmental and water usage approvals and is awaiting final approval from the Ministry of Mines and Petroleum to recommence infill drilling activities. The Cerro Casale feasibility study remains on track for completion in the third quarter of 2009. Kinross and Barrick Gold have signed a new shareholders agreement to govern the 50-50 joint venture. The agreement is being held in escrow pending completion of a reorganization of the corporate ownership structure. ● On August 1, unionized workers at the La Coipa mine voted to accept a new three-year collective agreement, ending a strike that began on July 8. The strike reduced La Coipa’s forecast production for July by approximately 9,400 gold equivalent ounces. ● The Board of Directors has declared a dividend of $0.05 per common share, an increase of 25% over the dividend paid on March 31, 2009, reflecting higher gold prices, strong cash flow and a positive outlook for the Company’s performance going forward. The dividend is payable on September 30, 2009 to shareholders of record at the close of business on September 23, 2009. 1 Unless otherwise stated, production figures in this release are based on Kinross’ share of Kupol production (75%). 2 Cost of sales per ounce is a non-GAAP measure and is defined as cost of sales as per the financial statements divided by the number of gold equivalent ounces sold, both reduced for Kupol sales attributable to a third-party 25% shareholder. 3 Attributable margin per ounce sold is a non-GAAP measure and is defined as average realized gold price per ounce less attributable cost of sales per gold equivalent ounce sold. 4 Reconciliation of non-GAAP financial measures is located on pages 12 and 13 of this news release. Kinross Gold Corporation 40 King Street West, Scotia Plaza, 52nd Floor Toronto, ON, Canada M5H 3Y2 CEO commentary Tye Burt, Kinross President and CEO, made the following comments in relation to the second quarter 2009 results. “In the second quarter we continued to realize the benefits of our growth strategy.
